DETAILED ACTION
	This final office action is in response to Applicant’s amendment filed August 8, 2022.   Applicant’s August 8th amendment amended claims 1, 2, 10-12, 14 and 16-18 and canceled claim 13. Currently Claims 1-12 and 14-18 are pending.  Claims 1 and 10 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
The Objections to claims 2 and 11 in the previous office action is maintained.
The 35 U.S.C. 101 rejection of claims 1-12 and 14-18 in the previous office action is maintained.
The 35 U.S.C. 112(a) rejection of claims 1-12 and 14-18 in the previous office action is maintained.
The 35 U.S.C. 112(a) rejection of claim 13 in the previous office action is withdrawn in response to Applicant’s cancellation of claim 13.
The 35 U.S.C. 102/103 rejections of claims 1-12 and 14-18 in the previous office action are withdrawn in response to Applicant's amendments to the claims.
Applicant's amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed August 8, 2022 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are enabled under 35 U.S.C. 112(a) (Specification Paragraphs 17-21  Remarks:  Last Paragraph, Page 11;  Last Paragraph, Page 13) as Applicant’s disclosure provides sufficient detail for predicting (supply chain component) problems (Specification Paragraphs 22-25; Remarks:  Paragraph 2, Page 12; e.g. detecting MAYBE performed utilizing machine learning; analysis modules uses node/nodal view of supply chain); Applicant’s disclosure provides sufficient detail for determining which component which components the detected problems relate to (Specification Paragraphs 24, 27, 29; Remarks Paragraph 1, Page 12; e.g. determining MAYBE performed utilizing ML or rules) and that Applicant's invention does not require disclosure of a specific algorithm for the detecting or predicting supply chain problems and/or determining the supply chain components the problems related to as the disclosed analysis modules maybe implemented by vendors (i.e. external to Applicant’s system) - only requires a specific uniform data format that may then be analyzed by the vendor's analysis modules (Specification Paragraph 28; Remarks  Pages 13, 14).
Further Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groupings of abstract ideas (Remarks:  Pages 16, 17); the claims does not recite a mental process (Remarks:  Paragraph 2, Page 18; Page 19; e.g. adjusted parameter fed back into analysis stage; e.g. receiving and formatting data - cannot be practically performed in a human mind); the claims integrate into practical application (Remarks:  Pages 21, 22; e.g. claims directed to a system for managing components of a supply chain system); the claims are similar to subject matter eligibility example 37 (Remarks:  Paragraphs 1-3, Page 24) and the claims are similar to subject matter eligibility example 42 (Remarks:  Pages 25, 26).

In response to Applicant’s arguments that the Applicant’s disclosure provides sufficient detail to demonstrate possession of the claimed method steps under 35 U.S.C 112(a), the examiner respectfully disagrees.
Initially examiner notes that claims 1 and 12 have been amended to recite “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring”.
While Specification Paragraph 22 discloses utilizing a nodal graph view of the various supply chain components, each node connected to other nodes via links and each node/component having parameters (e.g. product units) and that these parameters can be analyzed and used to determine probabilities relating to inventory levels, likelihood of delays, outages or other anomalies related to deliveries nowhere in Paragraph 22 is there any discussion of HOW to detect potential problems of any kind much alone HOW to detect potential problems by tracking problems in formatted data and predicting problems based on the formatted data as claimed.  
Similarly specification Paragraph 23 discloses that analysis modules MAY predict potential problems by forecasting supply and demand for one or more locations/components of the supply chain which may be implemented by a model that is trained on historical data.  This paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific method, technique, approach, algorithm or the like for detecting problems of any kind much alone HOW to detect potential problems by tracking problems in formatted data and predicting problems based on the formatted data as claimed.  
Specification Paragraph 24 discloses that the analysis modules may take into account future and present data (e.g. weather forecasts and ‘relevant’ news items) which may or may not effect the supply chain utilizing machine learning models trained on historical data.  Applicant’s disclosure fails to disclose any specific machine learning models and fails to disclose a specific training approach, methodology or data for training the undisclosed machine learning models.  More specifically Paragraph 24, like the remainder of Applicant’s disclosure, fails to discuss at any level of detail HOW to recite “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Specification Paragraph 25 discloses that the various analysis modules MAY also take into account secondary effects (e.g. first, delivery delays, etc.).  This paragraph fails to disuss at any level of detail HOW “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as claimed.
Further it is noted that the phrase tracking only appears in Specification Paragraph 13 and is merely related to tracking the location of delivery vehicles. Nowhere in Applicant’s disclosure is there any discussion/disclosure of “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Specification Paragraph 19 discloses that the analysis module MAY BE specific to a product being tracked across a supply chain or maybe specific to a tracked/predicted problem.  This paragraph fails to disclose or discuss in any way or at any level “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Similarly Specification Paragraph 33 discloses at a very high level of generality (i.e. a single sentence) that the analysis module tracks one or more root causes of potential problems which MAYBE communicated to a user. This paragraph fails to disclose or discuss in any way or at any level “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Accordingly, Applicant’s disclose fails to provide sufficient disclosure to demonstrate support for at least the step of detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” nor the embodiment as a whole.

As for Applicant’s argument that the disclosure provides sufficient detail for determining which component which components the detected problems relate to the examiner respectfully disagrees.
Specification Paragraph 24 discloses that the analysis modules may take into account future and present data (e.g. weather forecasts and ‘relevant’ news items) which may or may not affect the supply chain utilizing machine learning models trained on historical data.  Specification Paragraph 24 fails to discuss at any level of detail for HOW to determine which components the one or more detected potential problems relate to as claimed.
Specification Paragraph 27 discloses that one or more of the analysis modules MAY have the ability to pinpoint potential cause or root cause of a potential problem or issue identified (no discussion as to HOW, just a single sentence recite a wished for capability) and that the model may not just identify a potential issue but also where and how the potential issue arose wherein the output MAY be generated using machine learning techniques (undisclosed) that take advantage of the nodal supply chain vie to trace and potential pinpoint one or more causes of potential problems.  This very brief and high level paragraph fails to disclose a specific algorithm for detecting potential problems of any kind much alone determining which supply chain components the detected problems may related to as claimed.  The undisclosed machine learning techniques merely discuss a wished for capability of the system/invention.  There is no discussion as to HOW a machine learning technique or any other technique actually detects potential problems and then subsequently determine which component the detected problems relate to as claimed.
Similarly Specification Paragraph 29 merely discloses that a wished for capability of the analysis modules is to analyze outputs for relevance, severity and other criteria before routing them to ‘relevant’ users.  Not only does this paragraph NOT disclose HOW to analyze outputs for relevance, severity and other criteria before routing them to ‘relevant’ users this paragraph fails to disclose HOW to detect potential problems and HOW to, subsequently, determine which components the problems related to as claimed.
Accordingly, Applicant’s disclose fails to provide sufficient disclosure to demonstrate support for at least the step of determining which components said one o r more detected problems relate to (Claim 1) nor the embodiment as a whole.

In response to Applicant’s argument that the Applicant’s disclosure is not required disclose of a specific algorithm for the detecting or predicting supply chain problems and/or determining which supply chain components the problems related to because the disclosed analysis modules MAY BE implemented by other systems/methods (e.g. vendors) (i.e. outside of the invention) and that Applicant’s invention only requires a specific uniform data format that may then be analyzed by the external analysis modules, the examiner respectfully disagrees.
Initially it is noted, see below, that although Specification Paragraph 28 does disclose that the analysis modules accept a specific uniform data format (undisclosed) and that the analysis modules can be produced by anyone – these features are not claimed.  
Further Applicant’s disclosure fails to disclose a specific uniform data format for the data layer stage as argued. 
That the analysis modules are constructed and provided to the disclose invention further supports the rejection of the claims under 35 U.S.C. 112(a) as Applicant’s disclosure clearly discloses that the specific algorithms for detecting potential supply chain problems, determine which component the problems related to are not disclosed by Applicant.  The fact that specification Paragraph 28 clearly discloses that the analysis modules are constructed and provided by anyone outside the invention merely supports examiner’s position that the analysis modules are merely placeholders/black boxes into which data is input and automagically the desired data is output.

Examiner notes that Applicant’s August 8th response failed to provide any arguments related to the 35 U.S.C. 112(a) rejection of claims 4 and 18.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – business metrics – in this case data analysis of formatted supply chain data in order to detect/identify potential problems.  While the claims may represent an improvement to the business process of supply chain analytics they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processor, user interface and modules/stages/layers (e.g. data layer, analysis stage, etc.; software per se).  These generic computer hardware merely performs generic computer functions of receiving, processing and providing data and represent a purely conventional implementation of applicant’s supply chain analytics and/or management (detecting “problems” and “adjusting” supply chain parameter) in the general field of business analytics/management and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1 and 10 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., process, user interface, modules/layers/stages) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, the claims are directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claims 1 and 10 are directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1 and 10 beyond the abstract idea is a processor, user interface, and various software modules/elements, i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Applicant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to Subject Matter Eligibility Example 37 (relation of icons on a graphical user interface) the examiner respectfully disagrees.
Example 37 is directed to rearranging program icons on a graphical user interface wherein the most frequently used icons are automatically positioned closets to the start icon of the computer system.  More specifically the claimed computer automatically tracked the number of times each icon was selected or how much memory has been allocated to the individual processes associated with each program icon.
More specifically In Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356 (Fed. Cir. 2018), the claimed invention involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state. The claims to computing devices were held patent eligible because the court concluded that they are directed to an improved user interface for electronic devices, not to the abstract idea of an index. In particular, the claims contain precise language delimiting the type of data to be displayed and how to display it, thus improving upon conventional user interfaces to increase the efficiency of using mobile devices. Finding the claims eligible, the court compared the improved user interface in the patent claims to the improved systems claimed in Enflsh, Thales, Visual Memory, and Finjan.
In sharp contrast, the instant application merely provides data on a user interface informing a human user of a detected (supply chain) problem and allows the user to potentially adjust a (supply chain) parameter.  The displayed data in no way improves the user interface of the underlying computer as argued.  The user interface/results presentation stage merely displays, in no particular or specific way/format, one or more detected problems wherein data output is a conventional, well-known and extremely common (if not inherent) use of a user interface.
Accordingly, the claims are not similar to those found patentable in Subject Matter Eligibility Example 37 and are therefore not patent eligible under 35 U.S.C. 101.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are similar to Subject Matter Eligibility Example 42 the examiner respectfully disagrees.
Subject Matter Eligibility Example 42 is directed to a method for transmitting notifications when medical records are updated via a network based patient management system that collects, converts and consolidates patient information from various local healthcare systems/providers via a graphical user interface into a standardized format, stores the standardized data on network based storage devices and generates/transmits messages containing the updated patient information in a standardized format to all the physicians/healthcare providers that have access to the patients information so that all users can be quickly notified of any changes without manually having to go lookup or consolidate all of the providers information (i.e. providing an improvement to prior systems by allowing remote users to share information in real-time in a standardized format regardless of the format in which the information was inputted by the user).
In sharp contrast the instant application does not recite a network of any kind, does not consolidate data from multiple data sources, does not provide remote access over a network to users or standardize/normalize data of any kind, and does not s share information in real-time in a standardized format regardless of the format in which the information was inputted by the user.  
Accordingly, the claims are not similar to those found patentable in Subject Matter Eligibility Example 42 and are therefore not patent eligible under 35 U.S.C. 101.

Applicant’s arguments with respect to claims 1-12 and 14-18 (Remarks:  Paragraphs 2-3, Page 29) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner suggest Applicant review subject matter eligibility example 39.

In response to applicant's argument that an end user is allowed to adjust at least one parameter (claim 1), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  That the user may or may not adjust a parameter is not a required step of the claims – it is merely a non-functional intended use of the user interface.  The user may or may not adjust a parameter wherein the adjusted parameter may or may not be fed back into the data layer stage (e.g. when the user does not adjust a parameter via the UI there is no adjusted parameter to be fed back).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inventory balancing, just in time manufacturing, just in time inventory management; Remarks:  Last Paragraph, Page 22; Paragraph 1, Page 23) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., analysis modules may be constructed by different vendors - Specification Paragraph 28; Remarks:  Paragraph 1, Page 14; Paragraph 1, Page 15) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).





Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  claims 2 and 11, were amended as part of Applicant’s August 8th response to include proper punctuation, the claims status was not corrected labeled as Currently Amended.  Appropriate correction is required.




2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  (Page 16)
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1 and 12, the claims recite “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring”  wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least predicting problems much alone predicting potential problems with said components (of the supply chain) prior to said problems occurring as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While specification Paragraphs 1 and 4 tangentially mention that predicting supply chain problems this brief mention of an undisclosed algorithm that may predict supply chain component problems is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 21 discloses, in a single sentence, that undisclosed machine learning models perform analysis on current data and predict potential problems based on the current data.  This single mention of predicting potential problems is insufficient to demonstrate possession of the claimed step of “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring”.  Applicant’s specification only describes an indication of a result that one might achieve without any discussion at any level as to HOW the results are actually achieved.
While Specification Paragraph 22 discloses utilizing a nodal graph view of the various supply chain components, each node connected to other nodes via links and each node/component having parameters (e.g. product units) and that these parameters can be analyzed and used to determine probabilities relating to inventory levels, likelihood of delays, outages or other anomalies related to deliveries nowhere in Paragraph 22 is there any discussion of HOW to detect potential problems of any kind much alone HOW to detect potential problems by tracking problems in formatted data and predicting problems based on the formatted data as claimed.  
Similarly specification Paragraph 23 discloses that analysis modules MAY predict potential problems by forecasting supply and demand for one or more locations/components of the supply chain which may be implemented by a model that is trained on historical data.  This paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific method, technique, approach, algorithm or the like for detecting problems of any kind much alone HOW to detect potential problems by tracking problems in formatted data and predicting problems based on the formatted data as claimed.  
Specification Paragraph 24 discloses that the analysis modules may take into account future and present data (e.g. weather forecasts and ‘relevant’ news items) which may or may not effect the supply chain utilizing machine learning models trained on historical data.  Applicant’s disclosure fails to disclose any specific machine learning models and fails to disclose a specific training approach, methodology or data for training the undisclosed machine learning models.  More specifically Paragraph 24, like the remainder of Applicant’s disclosure, fails to discuss at any level of detail HOW to recite “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Specification Paragraph 25 discloses that the various analysis modules MAY also take into account secondary effects (e.g. first, delivery delays, etc.).  This paragraph fails to discuss at any level of detail HOW “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as claimed.
Further it is noted that the phrase tracking only appears in Specification Paragraph 13 and is merely related to tracking the location of delivery vehicles. Nowhere in Applicant’s disclosure is there any discussion/disclosure of “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Specification Paragraph 19 discloses that the analysis module MAY BE specific to a product being tracked across a supply chain or maybe specific to a tracked/predicted problem.  This paragraph fails to disclose or discuss in any way or at any level “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Similarly Specification Paragraph 33 discloses at a very high level of generality (i.e. a single sentence) that the analysis module tracks one or more root causes of potential problems which MAYBE communicated to a user. This paragraph fails to disclose or discuss in any way or at any level “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as newly claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to predict supply chain component problems or HOW to utilized undisclosed machine learning models to predict supply chain component problems).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “detect one or more potential problems...by tracking the one or more potential problems in said formatted data and....by predicting the one or more potential problems based on the formatted data prior to the one or more potential problems occurring” as claimed.

Regarding claim 10, the claims recite “classifying one or more detected potential problems to determine which components of said supply chain said one or more problems relate to” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least steps of predicting potential problems (see discussion above), classifying potential problems much alone classifying potential problems to determine which supply chain component the problems relate to as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Only specification Paragraph 15 tangentially mentions that the data layer would classify and route various pieces of data to specific streams based on what the data is related to, this single sentence is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 30, discloses in a single sentence that one or more modules may classify the issues or potential issues flagged by the data analysis stage and that the classification may be performed on multiple bases this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, working example, flow chart, method, technique or the like for how to classifying potential problems determine which components of the supply chain said problems relate to as claimed.  Applicant’s specification only describes an indication of a result that one might achieve without any discussion at any level as to HOW the results are actually achieved.
Specification Paragraph 31 discloses that based on the issue classification it may then be routed to a relevant user.  This paragraph fails to disclose classifying detected problems and for classifying potential problems determine which components of the supply chain said problems relate to as claimed.  Applicant’s specification only describes an indication of a result that one might achieve without any discussion at any level as to HOW the results are actually achieved.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “classifying one or more detected potential problems to determine which components of said supply chain said one or more problems relate to” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to detect potential supply chain component problems or HOW to classify detected supply chain component problems OR HOW to classify detected supply chain component problems to determine which components the problems relate to).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “classifying one or more detected potential problems to determine which components of said supply chain said one or more problems relate to” as claimed.

Regarding claims 1 and 14, the claims recite “wherein said at least one end user wherein presented with at least one or more detected problems…..is allowed to adjust at least one parameter in said supply chain and said adjusted at least one parameter is fed back to said data layer stage such that said adjusted at least one parameter is used to determine effects on at least one component of said supply chain” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least step of determining effects on a supply chain component based on any adjusted supply chain parameter by a user as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Only specification Paragraph 7 tangentially mentions that a user adjusted ‘parameter’ is fed back into a data layer stage such that the parameter is used to determine effects on at least one component of the supply chain, this single sentence is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 9 and Figure 1, Element 60 disclose a feedback loop that loops the user’s input, however this single sentence is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 10, only discloses that a human user adjusts a supply chain component parameter (no specific parameters discussed, no specific or detailed example given), this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, working example, flow chart, method, technique or the like to feeding back a user adjusted supply chain component parameter in order to determine ‘effects’ on the supply chain component as claimed.  Applicant’s specification only describes an indication of a result that one might achieve without any discussion at any level as to HOW the results are actually achieved.
Specification Paragraph 39 discloses that users would be allowed to simulate the results of his/her actions to mitigate the effects of alerts (no detailed discussion how the simulation is generated/produced) and that the simulation would effective feed parameters of the user’s actions back into the data layer so that effects can be determined.  This very generic and high level overview of supply chain simulations fails to disclose either how to simulate any/all supply chains much alone how to determine the effect on any/all supply chain components based on any/all potential user adjustments to any/all supply chain parameters.  Applicant’s specification only describes an indication of a result that one might achieve without any discussion at any level as to HOW the results are actually achieved.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein said at least one end user wherein presented with at least one or more detected problems…..is allowed to adjust at least one parameter in said supply chain and said adjusted at least one parameter is fed back to said data layer stage such that said adjusted at least one parameter is used to determine effects on at least one component of said supply chain” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine an effect on a supply chain component based on a user adjusted supply chain parameter).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “wherein said at least one end user wherein presented with at least one or more detected problems…..is allowed to adjust at least one parameter in said supply chain and said adjusted at least one parameter is fed back to said data layer stage such that said adjusted at least one parameter is used to determine effects on at least one component of said supply chain” as claimed.

Regarding Claim 4, the claims recite “implements a machine learning model for detecting potential problems in at least one component in said supply chain” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least step of detecting potential problems in a component of a supply chain or utilizing machine learning to detect problems in a supply chain component as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 21 discloses that machine learning models may be used to determine relationships between components of a supply chain and that the machine learning models can be trained using historical data.  This paragraph, like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, method, technique, approach, detailed working example of the like for detecting problems in a supply chain component much alone utilizing an undisclosed machine learning model(s) to detect problems, this high-level description of machine learning models and determining supply chain component relationships is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 24 discloses at a very high level of generality that conclusions/relationships between events and supply chain effects are learned using machine learning models trained on historical data.  This very high-level discussion is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved. The paragraph fails to disclose how to detect supply chain component problems much alone how to detect supply chain component problems using undisclosed machine learning models.
Specification Paragraph 27, in a single sentence that an undefined analysis module (i.e. a black box) has the ability to pinpoint causes/root causes of potential supply chain problems that may be generated using machine learning models however this paragraph like the remainder of Applicant’s disclosure fails to disclose a specific algorithm, working example, flow chart, method, technique or the like for how to detect potential problems in at least one component in said supply chain utilizing machine learning as claimed.  Applicant’s specification only describes an indication of a result that one might achieve without any discussion at any level as to HOW the results are actually achieved.
Specification Paragraph 34 discloses that invention may implement (undisclosed) machine learning models to product results and that machine learning models may be trained.  This very generic and high-level discussion fails to disclose a specific algorithm for detecting supply chain component problems utilizing machine learning as claimed.  Applicant’s specification only describes an indication of a result that one might achieve without any discussion at any level as to HOW the results are actually achieved.
Specification Paragraph 35 discloses that a rules based module maybe used instead of a machine learning module.  This paragraph fails to disclose any specific rules much alone disclose how to detect supply chain problems utilizing machine learning as claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “implements a machine learning model for detecting potential problems in at least one component in said supply chain” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to detect a supply chain component problem or HOW to utilizing machine learning to detect supply chain component problems).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “implements a machine learning model for detecting potential problems in at least one component in said supply chain” as claimed.

Regarding claims 18, the claims recite “correlating predicted problems to at least one common cause” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least step of predicting supply chain problems (see discussion above) or correlating predicted supply chain problems to a common cause as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Specification Paragraph 10 tangentially mentions the invention may correlate issues with one or more common root causes, this single sentence is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “correlating predicted problems to at least one common cause” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to predict supply chain problems or HOW to correlate predicted problems to a common cause).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “correlating predicted problems to at least one common cause” as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are recites the limitation "The system according to Claim 13" (Claim 13 is now canceled).  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 10, the claims are directed to the abstract idea of supply chain analysis. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, supply chain analysis (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to ‘analyzing’ supply chain component data for the purpose of presenting a human user with detected supply chain ‘problems’, wherein supply chain analysis is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving and formatting”, “receiving and analyzing”, “receiving”, “determining”, “ranking”, “routing” and “presenting” recite functions of the supply chain analysis are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1 and 10 appears to be present a human user results from analyzing detected ‘problems’ associated with supply chain components.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the end user (who is a person) and additional limitations of generic computer elements: processor, user interface, stages/layers/modules (software per se).  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  processor, user interface, stages/layers/modules (software per se).  These generic computing components are merely used to receive, process and present data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's supply chain analysis in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), claims 1-18 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited system (preamble only) and analysis module (Claim 1 only; software per se)," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of analyzing formatted data, detect one or more potential problems by tracking and predicting, determining which components, ranking a severity of problems, and routing indications all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a processor, user interface, stages/layers/modules (software per se) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving data; receiving data regarding components and receiving outputs of data analysis stage are directed to insignificant pre-solution activity (i.e. data gathering).  The step of presenting results merely recites insignificant post-solution activity (i.e. data output).  The mere nominal recitation of a generic processor, user interface, and stages/layers/modules (software per se).does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The generic computer, processor, user interface, stages/layers/modules (software per se) are recited at a high level of generality merely performs generic computer functions of receiving, processing and presenting data.  The generic system merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and presenting steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-9, 11, 12 and 14-18, the claims are directed to the abstract idea of supply chain analysis and merely further limit the abstract idea claimed in independent claims 1 and 10.  
Claim 2 further limits the abstract idea by wherein the analysis modules are independent (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the data to a plurality of parameters (e.g. future delivery schedules, amount of product, etc.) (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea by implementing a machine learning model to detect potential problems (a more detailed abstract idea remains an abstract idea).  Claims 5 and 15 further limits the abstract idea by representing supply chain components as nodes (a more detailed abstract idea remains an abstract idea).  Claims 6 further limits the abstract idea by outputting data in a specific format (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by outputting data in a specific format (a more detailed abstract idea remains an abstract idea).  Claim 8 further limits the abstract idea by limiting the analysis stage to a plurality of modules (a more detailed abstract idea remains an abstract idea).  Claim 9 further limits the abstract idea by serially arranging the modules (a more detailed abstract idea remains an abstract idea).  Claim 11 further limits the abstract idea by operating the modules in parallel (a more detailed abstract idea remains an abstract idea).  Claim 12 further limits the abstract idea by detecting or predicting problems (a more detailed abstract idea remains an abstract idea).  Claim 14 further limits the abstract idea by presenting the user with at least one problem (a more detailed abstract idea remains an abstract idea).  Claim 16 further limits the abstract idea by limiting how the problems are ranked (a more detailed abstract idea remains an abstract idea).  Claim 17 further limits the abstract idea by limiting the routing based on the nature of the problem or the user’s role or user profile or user’s area of responsibility (a more detailed abstract idea remains an abstract idea).  Claim 18 further limits the abstract idea by correlating predicted problems to at least one common cause (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-12 and 14-18, Applicant’s specification discloses that the claimed elements directed to processor, user interface and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific  computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, user interface, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. system, modules).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. system, modules).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a system, module or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al., U.S. Patent Publication No. 20170006135 in view of Hamlet et al., U.S. Patent No. 9992219.

Regarding Claim 10, Siebel et al. discloses a system and method comprising:
A computer processor implementing (Figures 2, 32, 36):
Receiving data regarding components (elements, modules, portions, locations, businesses, workstations, stocking locations, software, hardware, network, products, SKUs, retailers, manufacturers, staff, users, customers, demand, supply, inventory, delivery, truck, etc.) of a supply chain and formatting the data for use by subsequent stages of the system, via a subsystem;
Receiving and analyzing formatted data regarding the of the supply chain, via a subsystem;
Classifying (assigning, identifying, determining, associate, linking, relating, etc.) one or more detected problems (trouble, issue, fault, failure, threat, risk, error, defect, anomaly, etc.) to determine which components of the suppl chain the one or more detected problems relate to;
Routing (sending, dispatching, assigning, sending, etc.) indications of at least one of the one or more detected problems to an end user (Paragraphs 251, 311, 318, 404, 461, 462, 470; Table 20 (e.g. demandthresholdalert); Figure 32, Element 3221); and
A user interface comprising presenting results from the issue analysis stage (module, subroutine, etc.) to the at least one user (Figure F13, E1302; Figure 32, Element 3224; Paragraphs 105, 178, 461, 522).

While ranking/prioritizing supply chain problems is old and very well known – support can be found in at least the following references: Karuppasamy, U.S. Patent No. 10515315 (Column 9, Lines 17-29), Karuppasamy, U.S. Patent Publication No. 20180285795 (Paragraphs 2, 25, 45) and, Najmi U.S. Patent No. 9704108; Seibel et al. does not disclose ranking as claimed.

Hamlet et al., from the same field of endeavor of supply chain management, discloses a system and method comprising ranking (prioritizing, sorting, etc.) the one or more detected potential problems (Claim 7; Figure 9, E940; Column 25, Lines 15-18).

It would have been obvious to one skilled in the art that the system and method of Seibel et al. would have benefited from the old and well-known business practice of ranking potential problems in view of the disclosure of Hamlet et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 11 Seibel et al. discloses a system and method wherein the data analysis includes a plurality of analysis modules operated in parallel to one another (Figures 11, 12, 35; Figure 32, Element 3212; Paragraphs 49, 232, 235-237, 244, 245)

Regarding Claim 14, Seibel et al. discloses a system and method wherein the end user when presented with at least on potential problem adjusts at least one parameter in the supply chain (Paragraphs 253, 265).

While the utilization of feedback loops in control systems and supply chains is old and very well-known Seibel et al. does not disclose that the adjusted parameter is fed back as claimed.

Shah et al., from the same field of endeavor of supply chain management, discloses a system and method wherein an end user adjusts at least one parameter in the supply chain wherein the adjusted parameter is fed back such that the adjusted parameter is used to determined effects on at least one component of the supply chain (Paragraphs 23, 86, 90, 97, 115).

It would have been obvious to one skilled in the art at the time of the invention that the system and method as disclosed by Seibel et al. would have benefited from determining the effects of a user adjusted parameter on at least one supply chain component in view of the disclosure of Shah et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 16, Siebel et al., from the same field of endeavor of supply chain management, discloses a system and method comprising ranking problems (issues) according to at least ONE of: consequence cost OR market share impact OR customer satisfaction drop potential OR supply satisfaction potential OR a probability of problem occurring in a future time OR a potential cause of the problem OR a schedule disruption potential (Paragraphs 487, 498, 528, 531).

Regarding Claim 17, Seibel et al. discloses a system and method wherein the routing is based on at least ONE of a nature of the problem OR at least one user’s role relative to the supply chain OR at least one users profile relative to the supply chain OR at least one area or responsibility OR at a severity of the problem (Paragraphs 251, 311, 318, 404, 461, 462, 470; Table 20 (e.g. demandthresholdalert); Figure 32, Element 3221).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al., U.S. Patent Publication No. 20170006135 in view of Hamlet et al., U.S. Patent No. 9992219 as applied to the claims above and further in view of Bajaj et al., U.S. Patent Publication No. 20150120373.

Regarding Claim 15, while representing supply chains graphically utilizing linked nodes (nodal view) is old, well-known and very common Seibel et al. does not expressly discloses nodes in a graph as claimed.

Bajaj et al., from the same field of endeavor of supply chain analysis, discloses a system and method utilizing a representation of the supply chain that each component of the supply chain is represented as a node in a graph (Paragraphs 1, 60, 61 71, 72, 119, 120; Figures 3A, 15).

It would have been obvious to one skilled in the art at the time of the invention that the system and method as disclosed by Seibel et al. would have benefited from representing supply chain components as nodes in a graph in view of the disclosure of Bajaj et al., the resultant system/method enabling users to view interactive data for an entire supply chain in a single depiction (Bajaj et al.: Paragraph 119).  Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Bajaj et al. from the same field of endeavor of supply chain analytics (Figure 3B, Elements 312, 322), also discloses a system and method for detecting and routing potential problems/issues (Paragraph 99; Figure 6) wherein the  routing is based on at least ONE of a nature of the problem OR at least one user’s role relative to the supply chain OR at least one users profile relative to the supply chain OR at least one area or responsibility OR at a severity of the problem (e.g. escalate issues/problems to owners for resolution Paragraphs 86, 103; Figure 8B; Figure 6, Elements 607, 608;  exception management Figure 3B, Element 314).





Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Siebel et al., U.S. Patent Publication No. 20170006135 in view of Hamlet et al., U.S. Patent No. 9992219 as applied to the claims above and further in view of Karuppasamy et al., U.S. Patent Publication No. 20170154286.

Regarding Claim 18, Seibel et al. does not disclose correlating predicted problems with at least one common cause as claimed.

Karuppasamy et al., from the same field of endeavor of supply chain management, discloses a system and method of detecting/identifying potential supply chain problems (e.g. risks) and correlating predicted (expected, anticipated, potential, forecasted, etc.) problems with at least one common cause (e.g. root cause; Abstract; Paragraphs 5-7, 25-27, 41-45; Figures 2-4).

It would have been obvious to one skilled in the art that the system and method as disclosed by Seibel et al. would have benefited from correlating potential/predicted problems to common cause(s) in view of the disclosure of Karuppasamy et al., the resultant system/method in order to understand and remove potential supply chain problems (Karuppasamy et al.:  Paragraph 43).  Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parallel processing of models (e.g. analysis, forecasting, machine learning) is old and well-known
Shen U.S. Patent Publication No. 20170193371 (Paragraph 29; Figure 3)
Dupont U.S. Patent Publication No. 20180335538 (Paragraph 72, 137)
Olivera Almeida et al., U.S. Patent No. 10832196 / U.S. Patent No. 11188856 (Column 8, Lines 23-26; Column 10, Lines 1-14; Column 13, Lines 5-11); also discloses data preparation formatting
Hakura et al. U.S. Patent No.7441087 (Claim 1)
Chu U.S. Patent Publication No. 20160342910 (Claim 10)
Anghel U.S. Patent Publication No. 20180039905 
Orumchian U.S. Patent No. 8086607 
Coleman U.S. Patent No. 9858579 
Smyth U.S. Patent No. 7822630 
Formatting/standardizing data for analysis, e.g. ETL, is old and well-known
Perry U.S. Patent No. 6947903 (Abstract)
Coleman U.S. Patent No. 9858579 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, appl is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623